 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
 3   SATHYA OUM, CSBN 255431
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8971
     Facsimile: (415) 744-0134
 6   E-Mail: sathya.oum@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                   UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   JENNIFER PATRICIA STATON,                  )
                                                )   Case No.: 2:20-cv-01940-DJA
13                 Plaintiff,                   )
                                                )   DEFENDANT’S NOTICE REGARDING
14          vs.                                 )   PRODUCTION OF CERTIFIED
                                                )   ADMINISTRATIVE RECORD
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
16                                              )
                   Defendant.                   )
17                                              )
18

19

20

21

22

23

24

25

26
               Case 2:20-cv-01940-DJA Document 15 Filed 05/17/21 Page 2 of 4




 1           Defendant, Commissioner of Social Security (Commissioner), by his undersigned attorneys,
 2   provides notice to the Court and Plaintiff that an electronic copy of the certified administrative record (e-
 3   CAR) has been prepared and can now be filed in this matter. However, the Commissioner advises the

 4   Court that, at this time, the Office of Appellate Operations (OAO) is not working at full capacity at its

 5   official worksite in Falls Church, Virginia. A limited number of staff is now permitted to physically enter

 6   the office to work on a very limited basis. While the e-CAR has been prepared, OAO is still unable to
     provide CD and hard copies of the CAR—which has typically been required in this Court—with any
 7
     regularity, given the limited staff and overall volume of cases.
 8
             While the Commissioner typically files the e-CAR under seal, as required by the Court, this filing
 9
     is only accessible to the Court and not by the parties through CM/ECF. However, it is Defendant’s
10
     counsel’s understanding that a new event has been added to CM/ECF which will allow the Commissioner
11
     to file the e-CAR under seal and all case participants will have access to the e-CAR. Accordingly, the
12
     Commissioner requests that he be permitted to file the e-CAR under seal using this new event (“Certified
13
     Administrative Record under seal”) and be relieved of the requirement of preparing CD/hard copies of the
14
     CAR. This will allow Plaintiff to access the e-CAR through CM/ECF and for the case to move forward
15
     without delay.
16           If the Court does not wish to relieve Defendant of the requirement to prepare CD/hard copies of the
17   CAR, the Commissioner sees no other option than to wait until OAO regains the capacity to provide these
18   additional copies of the CAR, which may possibly require seeking another extension upon the expiration
19   of the current extension, which requires that the Commissioner file the CAR by May 21, 2021. Defendant,
20   however, is ready and able to move forward at this time by filing the e-CAR under seal on CM/ECF.
21

22           Dated: May 17, 2020                           Respectfully submitted,

23                                                         CHRISTOPHER CHIOU
                                                           Acting United States Attorney
24
                                                           /s/ Sathya Oum
25                                                         SATHYA OUM
                                                           Special Assistant United States Attorney
26



     Def.’s Notice re CAR; No. 2:20-cv-01940-DJA      1
 1

 2

 3                                                     IT IS SO ORDERED:
 4

 5
                                                       UNITED STATES MAGISTRATE JUDGE
 6
                                                                 May 18, 2021
                                                       DATED: ___________________________
 7
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Def.’s Notice re CAR; No. 2:20-cv-01940-DJA   2
               Case 2:20-cv-01940-DJA Document 15 Filed 05/17/21 Page 4 of 4




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of DEFENDANT’S NOTICE
 5
     REGARDING PRODUCTION OF CERTIFIED ADMINISTRATIVE RECORD on the following
 6
     parties by electronically filing the foregoing with the Clerk of the District Court using its ECF System,
 7   which provides electronic notice of the filing:
 8
             Daniel S. Jones
 9           fedcourt@binderlaw.com
             Attorney for Plaintiff
10
             Hal Taylor
11
             haltaylorlawyer@gbis.com
12           Attorney for Plaintiff

13   I declare under penalty of perjury that the foregoing is true and correct.

14
             Dated: May 17, 2020
15

16                                                         /s/ Sathya Oum
                                                           SATHYA OUM
17                                                         Special Assistant United States Attorney

18

19

20

21

22

23

24

25

26



     Def.’s Notice re CAR.; No. 2:20-cv-01940-DJA
